Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02381-LTB-MEH

   Walter Charnoff,

   Plaintiff,

   v.

   Nancy Loving d/b/a Artsuite NY, Art
   Port, LLC, Studio 41, LLC, David
   Hinkelman, Martin St. Pierre, Alicia St.
   Pierre, and ISP Holdings, Inc.,

   Defendants.


                          REPLY IN SUPPORT OF MOTION TO DISMISS

           Defendants ISP Holdings, Inc., Martin St. Pierre, and Alicia St. Pierre (the “St.

   Pierre Defendants”), 1 through counsel, reply as follows in support of their Motion to

   Dismiss for Lack of Personal Jurisdiction and Failure to State a Claim (the “Motion to

   Dismiss”):

                                         I.      INTRODUCTION

           Plaintiff Walter Charnoff purchased nearly $200,000 worth of art from Art Port in

   2016 and 2017. He apparently regrets his purchase now, and he has sued anyone he

   could locate with any connection to Art Port, no matter how peripheral, including the St.

   Pierre Defendants. The problem with Charnoff’s sue-everyone approach is that the St.




   1Unless noted otherwise, capitalized terms in this reply have the same meanings as set forth in the
   Motion.
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 2 of 15




   Pierre Defendants have no connection to his art purchase and no minimum contacts

   with Colorado. Charnoff tries to overcome these fatal defects in personal jurisdiction

   using agency law, but Charnoff cannot establish that the St. Pierre Defendants

   controlled or managed the other defendants’ operations. Thus, as set forth in the Motion

   to Dismiss, Charnoff cannot establish the agency relationship necessary to acquire

   personal jurisdiction over the St. Pierre Defendants. His claims should therefore be

   dismissed.

           Charnoff does not try to rebut the defects in his agency jurisdiction theory in his

   response and supplemental response to the Motion to Dismiss. 2 In fact, Charnoff

   ignores the concept of agency jurisdiction entirely. Charnoff instead tries to persuade

   the Court to overlook his deficient allegations against the St. Pierre Defendants and to

   infer minimum contacts where none exist. As explained below, however, the Court

   should not be misled by Charnoff’s many attempts to muddy the factual waters. The

   operative complaint and affidavits, including Charnoff’s own affidavits, prove the St.

   Pierre Defendants have no minimum contacts with Colorado and no ability to control the

   operations or actions of the other defendants. Thus, there is no general, specific, or




   2  Charnoff filed a response brief on April 20, 2020. (Doc. 89.) After obtaining jurisdictional discovery, he
   filed a supplement to his response on August 4, 2020. (Doc. 126.) Rather than address any new facts
   revealed in the jurisdictional discovery, Charnoff’s supplement simply rehashes his prior arguments made
   in the initial response brief. Neither brief saves his claims from dismissal.

   It is also should be noted that Charnoff requested additional document production from the St. Pierre
   Defendants in response to his jurisdictional discovery requests, but that Magistrate Judge Hegarty
   overruled that request during a telephone conference on July 14, 2020.

                                                         2
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 3 of 15




   agency jurisdiction here and it would violate due process to require the St. Pierre

   Defendants to litigate in Colorado.

           In the alternative to dismissal for lack of jurisdiction, Charnoff’s unjust enrichment

   claim should be dismissed under Fed. R. Civ. P. 12(b)(6). The Motion to Dismiss shows

   that Charnoff cannot pierce the relevant LLC and corporate veils to hold the St. Pierre

   Defendants liable for the acts of the other defendants. He has not even tried to allege a

   plausible veil-piercing theory in his operative complaint and Charnoff thus has failed to

   create a plausible issue of fact on that claim.

                                             II.      ANALYSIS

   A.      CHARNOFF CANNOT ESTABLISH AGENCY JURISDICTION

           1.      CHARNOFF MISCONSTRUES THE LAW ON AGENCY JURISDICTION

           Charnoff concedes he never communicated with the St. Pierre Defendants and

   that the St. Pierre Defendants never traveled to Colorado. Martin and Alicia testified that

   they had not heard of Charnoff until he filed suit and Charnoff’s own affidavits submitted

   in this case show that Charnoff did not even know Martin and Alicia’s last name when

   he first filed this case. 3 Thus, Charnoff’s sole basis for personal jurisdiction over the St.

   Pierre Defendants is agency jurisdiction, which he pleads in the operative complaint.

   (See Doc. 64 ¶ 10.) To survive the Motion to Dismiss challenging agency jurisdiction,

   Charnoff must make out a prima facie agency relationship between the St. Pierre

   Defendants, on the one hand, and another defendant that has minimum contacts to




   3See Doc. 15-1 ¶ 32, n.1 (stating that “Allie Lapierre (with her husband)” were investors in Art Port and
   stating that the “exact spelling” of the St. Pierres last names is “unknown”).

                                                        3
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 4 of 15




   Colorado. (See Motion to Dismiss, Doc. 77 at 6-7 (citing SGI Air Holdings II LLC v.

   Novartis Int’l, AG, 192 F. Supp. 2d 1195, 1198 (D. Colo. 2002) and First Horizon

   Merchant Servs., Inc. v. Wellspring Capital Mgmt., LLC, 166 P.3d 166, 178-79 (Colo.

   App. 2007)).

          Charnoff has not made that showing in this case. On the contrary, Charnoff

   misapprehends how agency jurisdiction works and he completely ignores agency law.

   Instead of showing that the St. Pierre Defendants exercised the requisite degree of

   control over the other parties, which would establish an agency relationship, Charnoff

   focuses instead on the irrelevant concept of the fiduciary shield doctrine and whether a

   corporate officer can be held personally liable for the officer’s tortious activity. (See Doc.

   # 89 at 18-20.) Neither of Charnoff’s arguments have any application in this case.

          The fiduciary shield doctrine precludes an individual’s contacts with a forum while

   acting as a representative of a corporate entity from being used to establish personal

   jurisdiction over the individual in their personal capacity. See Otimo Music, Inc. v.

   Royalty Exchange, Inc., 2018 WL 6697073, *5 (D. Colo. Dec. 2018) (cited in Charnoff’s

   Response brief). Colorado has not adopted the doctrine and thus, Charnoff argues that

   it cannot be used to support the Motion to Dismiss in this case. But the St. Pierre

   Defendants do not rely on the fiduciary shield doctrine in their Motion to Dismiss, so

   Charnoff’s argument is red herring.

          Unlike in Otimo, where the defendant had minimum contacts with Colorado while

   acting as a corporate representative, Charnoff admits that none of the St. Pierre

   Defendants have minimum contacts with Colorado in any capacity. The operative


                                                 4
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 5 of 15




   Second Amended Complaint alleges the St. Pierre Defendants are subject to jurisdiction

   solely as a result of “the wrongful acts and omissions committed against Charnoff by

   the remaining Defendants, especially Nancy and AP, who were acting as their

   agents for purposes of transactions at issue in this litigation.” (Doc. 64 ¶ 10

   (emphasis added).) Thus, unlike the defendant in Otimo who dealt directly with the

   plaintiff in Colorado, the St. Pierre Defendants do not have minimum contacts to create

   personal jurisdiction in Colorado. Charnoff’s reliance on Otimo is misplaced.

           Citing Hoang v. Arbess, Charnoff also contends that personal jurisdiction is

   appropriate here under a theory he refers to as the “corporate officer responsibility

   doctrine.” (See Doc. 89 at 19 (citing 80 P.3d 863 (Colo. App. 2003)). But Hoang did not

   decide issues of agency or personal jurisdiction. Id. Rather, Hoang discusses whether a

   corporate officer can be held liable for his own tortious behavior notwithstanding the

   existence of corporate tortious behavior. See id. at 867-68 (deciding whether officer of

   defendant could be held liable for negligence when corporation also committed

   negligence). Hoang does not apply here and it is another red herring.

           Charnoff also cites Oaster v. Robertson, but Oaster is again inapposite. (See

   Doc. 89 at 23 (citing 173 F. Supp. 3d 1150 (D. Colo. 2016).)4 Oaster declined to dismiss

   tort claims where the plaintiff alleged that the defendants had purposefully availed

   themselves of the law Colorado by contracting directly with the plaintiff, a Colorado

   resident, and doing busines with the plaintiff in Colorado for approximately ten years.



   4Charnoff does not provide a full citation for Oaster and wrongly states that the case was decided by the
   10th Circuit Court of Appeals. In fact, Oaster was decided by Magistrate Judge Mix in the District Court.

                                                       5
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 6 of 15




   See Oaster, 173 F. Supp. 3d at 1164. It was the defendants’ own repeated minimum

   contacts with Colorado that created specific personal jurisdiction, not an agency

   relationship between the defendant and other parties. Id. In this case, unlike in Oaster,

   Charnoff (1) never contracted with the St. Pierre Defendants; (2) never communicated

   with the St. Pierre Defendants; and (3) did not know their names until after this suit was

   filed. The St. Pierre Defendants likewise had not heard of Charnoff until he filed suit.

          Charnoff’s reliance on Otimo, Hoang, and Oaster is misplaced. He cannot

   convert the minimum contacts of the other defendants into minimum contacts by the St.

   Pierre Defendants and his complete failure to address agency jurisdiction a tacit

   admission that he cannot establish the necessary elements of that theory. His claims

   should be dismissed for this reason alone.

          2.     CHARNOFF HAS NOT ESTABLISHED AN AGENCY RELATIONSHIP
                 BETWEEN THE ST. PIERRE DEFENDANTS AND THE OTHER
                 DEFENDANTS

          As noted above, Charnoff must establish a prima facie agency relationship to

   avoid dismissal of his claims, but he cannot do so here. To create an agency

   relationship, the principal and agent must agree the agent will act on behalf of the

   principal and be subject to the principal’s control. See Stortroen v. Beneficial Fin. Co. of

   Colo., 736 P.2d 391, 395 (Colo. 1987). A written contract is not required, but the critical

   element of consent between principal and agent must exist. See id.; see also CJI-Civ.

   8:1 Agency Relationship – Defined (2020 ed.). Proof of an agency relationship requires

   proof that the principal can exercise some degree of control over the agent’s operations

   and interactions with third parties. See SGI Air, 1199-201 (concluding that defendant


                                                6
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 7 of 15




   parent company lacked control over subsidiary for purposes of agency jurisdiction); see

   also Doc. 77 at 7 (citing cases).

          In this case, Charnoff has not made the requisite showing of control to establish

   an agency relationship between the St. Pierre Defendants and the others. The affidavits

   attached to the Motion to Dismiss and the Investment Contract prove the St. Pierre

   Defendants did not control the operations of the other Defendants and thus, lacked the

   agency relationship to sustain personal jurisdiction in Colorado. Instead of providing

   evidence to rebut the lack of control, Charnoff provides a lengthy recitation of facts

   relating to the other defendants and a smattering of documents that post-date his art

   purchase by a year or more, but Charnoff’s assertions are not compelling.

                 a.     Martin Should be Dismissed for Lack of Jurisdiction

          First, regarding Martin, the affidavit attached as Exhibit A to the Motion to

   Dismiss shows that Martin never managed, directed, or controlled the operations of Art

   Port, Art Suite, Studio 41, Nancy, or David. (See Doc. 77-1 ¶¶ 17-20.) Martin makes it

   clear that he had no role in the sale of artwork to Charnoff and did not know Charnoff

   existed until this lawsuit was filed. (See Doc. 77-1 ¶¶ 22-23, 30.) Charnoff has not come

   forward with any evidence to rebut Martin’s affidavit. Charnoff has not shown that Martin

   controlled the other parties’ operations or that Martin explicitly or implicitly authorized Art

   Port, Nancy, David, or Studio 41 to act on his behalf. Charnoff’s only allegation

   regarding Martin is that Nancy told Charnoff Martin knew Alicia had tried to prevent

   shipment of the art to Charnoff. (Doc. 89-1 ¶ 53.) This allegation is inadmissible




                                                 7
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 8 of 15




   hearsay, 5 but even if this allegation were admissible and true, and it is neither, the

   allegation that Martin knew his wife discussed the shipping of Charnoff’s art does not

   show that Martin controlled the other defendants or agreed to create an agency

   relationship. The Court lacks jurisdiction over Martin and to compel him to litigate in

   Colorado based on Charnoff’s whisper-thin and implausible allegations would offend

   traditional notions of fair play and substantial justice.

                    b.      ISP Holdings Should be Dismissed for Lack of Jurisdiction

           Second, regarding ISP, there is a written contract, the Investment Agreement,

   between ISP and Art Port expressly precluding ISP from controlling the operations of Art

   Port. That contract states in relevant part that Art Port will “run autonomously from [ISP]

   and without accountability to [ISP] . . . .” (See Doc. 89-19 ¶ 1.B.) The Investment

   Agreement also states that ISP will not become an owner of Art Port until certain sales

   goals are met, but they were never met. Indeed, ISP’s one-time receipt of $10,000.00

   from Art Port is the only payment that ISP ever received in this case. (See Exhibit A,

   Bank Statements at Bates No. ISP Holdings 00005 (showing only one payment from Art

   Port to ISP in September 2016). And while it may be true that ISP invested hundreds of

   thousands of dollars in Art Port, an agreement to share in the proceeds of a sale is not

   sufficient to establish an agency relationship. See Real Equity Diversification, Inc. v.

   Coville, 744 P.2d 756, 759 (Colo. App. 1987) (agreement by buyer’s broker and seller’s




   5 In addition to hearsay problems, the allegation is fraught with credibility issues. For example, Plaintiff

   filed previous affidavits stating that he did not know the exact spelling of the St. Pierres’ last name, but in
   his new affidavit, he has now learned intimate details about what Martin knew or did not know about his
   wife’s activities vis-à-vis Art Port. (See Doc. 15-1, Charnoff Aff. ¶ 32, n.1.)

                                                          8
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 9 of 15




   broker to split sales commission did not create agency between seller and buyer’s

   broker). Art Port had no authority to act on ISP’s behalf and ISP had no authority to

   control Art Port’s daily operations. ISP is distinct from Studio 41, which had an express

   contract authorizing Art Port to be Studio 41’s agent for the purpose of marketing and

   selling Garde’s paintings. ISP had no minimum contacts to Colorado and should

   therefore be dismissed.

                   c.       Alicia Should be Dismissed for Lack of Jurisdiction

           Third, regarding Alicia, Charnoff tries to muddy the factual waters by alleging that

   Nancy told Charnoff at an unknown point in time that Alicia had instructed Nancy to not

   ship Charnoff’s art to him. Once again, this allegation is inadmissible hearsay with

   serious credibility problems, 6 but it in any event, does not establish an agency

   relationship.

           It is not entirely clear, but Charnoff appears to contend that Nancy’s statements

   to him created an apparent agency between Alicia and Art Port because Charnoff

   believed that Alicia had the authority to control shipping of his art. But in asserting that

   Nancy’s statements created an apparent agency, Charnoff flip-flops the role of principal

   and agent. Under Colorado law, an apparent agency can arise when the principal, i.e.,

   Alicia, takes an action that leads a third party, i.e., Charnoff, to believe that the agent,

   i.e., Nancy, has authority to act on behalf of the principal. See State Farm Mut. Auto.




   6 It strains credulity to believe that Nancy told Charnoff many specific things about Alicia’s supposed role
   in shipping the art or not shipping the art when Charnoff did not even know her name at the outset of this
   case.

                                                        9
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 10 of 15




    Ins. Co. v. Johnson, 396 P.3d 651, 655-56 (Colo. 2017). In this case, if Charnoff’s

    affidavit is to be believed, it was the agent in the relationship, i.e., Nancy, that made the

    statements to Charnoff. To allow Nancy’s statements to create an agency relationship

    without the consent of the principal, Alicia, would violate longstanding principals of

    agency law. Thus, to the extent Charnoff asserts Nancy’s statements can form the basis

    for an agency relationship with Alicia, those assertions must be rejected.

           Charnoff also contends that jurisdiction exists over Alicia because she (1) signed

    as a guarantor on a lease for the Art Suite gallery in April 2018 and (2) described herself

    as a “Sales Director” of the Art Suite Gallery in 2018 and 2019. None of the documents

    that Charnoff attaches to his response brief, however, demonstrate that Alicia could

    control Art Port’s operations and thus none of these documents create an agency

    relationship between Alicia and Art Port to sustain personal jurisdiction.

           Most critically, none of Charnoff’s exhibits contradict Alicia’s sworn testimony that

    she never exercised any control over Art Port or Art Suite. Alicia may have described

    herself as a “Sales Director,” but the titles used by the parties to describe the

    relationship are not dispositive. See Moses v. Diocese of Colo., 863 P.2d 310, 324

    (Colo. 1993). Charnoff puts forth no evidence that Alicia (versus Nancy’s supposed

    statements to Charnoff) held herself out as being in control of the Art Suite Gallery.

    There is no email or contract, and it is undisputed that Charnoff never spoke with Alicia

    or relied on anything she said. Indeed, the only communication that Charnoff has

    identified in which Alicia is copied is an email from February 12, 2019 from a registrar at

    the University of Main stating that the registrar was looking forward to speaking with


                                                 10
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 11 of 15




    Alicia about the upcoming Garde show. (See Doc. 89-22.) This email does not reflect

    that Alicia had authority to direct Art Suite Gallery or Nancy, and more importantly, the

    email is from years after Charnoff purchased his artwork.

           Charnoff also overlooks the timing of events. Charnoff purchased his art in

    summer of 2016 and fall of 2017. (See Doc. 11-1 ¶¶ 23 & 28 (Loving Affidavit stating

    that payments were received from Charnoff in July 2016 and Fall 2017).) Yet, all

    evidence relating to Alicia’s role at the Art Suite Gallery is dated far later. For example,

              •   The LinkedIn screenshot states that Alicia volunteered as “Sales Director”
                  at Art Suite Gallery beginning in April 2018. (See Doc. 89-17 (LinkedIn
                  screenshot).)

              •   The lease guaranteed by Alicia for the Art Suite Gallery located at 466
                  Piermont Ave. commenced in May 2018. (See Doc. 98-4, (gallery lease
                  commencing on May 1, 2018.)

              •   The article regarding the Art Suite Gallery that Charnoff attaches to his
                  response brief also explains that the gallery grand opening is on
                  September 14, 2018, one year after his last purchase. (See Doc. 89-15.)

              •   Charnoff attaches a brochure from a showing of Garde’s art at the
                  University of Maine that ran from May 17 to August 31, 2019, i.e., almost
                  two years after Charnoff had purchased his art. (See Doc. 89-14 at 5.)

    Charnoff provides no evidence that the gallery on Piermont Ave., where Alicia

    volunteered as a “Sale Director” even existed when Charnoff purchased his artwork

    from Art Port in 2016 and 2017.

           Lastly, there is no evidence from Loving, Art Port’s manager, to suggest that

    Alicia consented to have Art Port or Loving act as agent for her or the other St. Pierre

    Defendants. On the contrary, Loving’s discovery responses indicate that the relationship

    between the St. Pierre Defendants and the other Defendants was governed by the


                                                 11
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 12 of 15




    terms of the Investment Agreement between ISP and Art Port. (See Exhibit B, Selected

    Discovery Responses, Response to Interrogatory No. 5 and Response to RFP No. 10.)

    There is no evidence of an agency relationship between the Alicia and the other parties

    and thus, there can be no agency jurisdiction over her.

    B.      CHARNOFF CANNOT STATE A CLAIM FOR UNJUST ENRICHMENT

            1.       CHARNOFF ERRS ON CHOICE OF LAW

            The Motion to Dismiss cites New York and New Jersey law since Art Port is a

    New York entity and ISP is a New Jersey entity. In his response brief, Charnoff disputes

    application of these states’ laws, but Charnoff’s dispute over applicable law is not

    grounded in the facts and he ignores precedent. 7 He contends that Colorado law must

    apply since ISP’s business was to fund art that sold to Colorado but in reality, ISP

    invested over $500,000 in a New York entity that marketed and sold art strictly out of

    New York. The only physical gallery space where art was displayed and marketed was

    in New York. Other marketing and promotion efforts by Nancy and Art Port took place

    out of New York where Loving and Hinkelman live, and where Art Port was located.

    Further contrary to Charnoff’s assertion, ISP was not formed solely to invest in Art Port.

    ISP was formed in November 2011, i.e., two years before Art Port signed the Portfolio

    Management Agreement with Studio 41, and more than two years before ISP made its

    first investment into Art Port. ISP’s investment into Art Port was one of many




    7 The Motion to Dismiss cites 10th Circuit case law and the Fletcher Cyclopedia of the Law of
    Corporations, the leading treatise on corporate matters, for the position that the law of the state of
    incorporation typically governs. (Doc. 77 at 11-12.)

                                                         12
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 13 of 15




    investments by ISP into various matters. Thus, application of New York and New Jersey

    law is appropriate because any Colorado to ISP and the St. Pierres is purely tangential.

    Regardless of Charnoff’s misapplication of choice of law principles, the result is the

    same under New Jersey, New York, or Colorado law: Charnoff’s unjust enrichment

    claim should be dismissed.

           2.     UNDER ANY APPLICABLE LAW, CHARNOFF’S UNJUST ENRICHMENT
                  CLAIM FAILS

           The Motion to Dismiss explains that Charnoff must pierce both the Art Port LLC

    veil and the ISP corporate veil to state a claim for unjust enrichment. In his response

    brief, Charnoff contends that he need not pierce the veil because the St. Pierre

    Defendants personally participated in the actions giving rise to his unjust enrichment

    claim. Charnoff’s argument is, however, contradicted by reality and the allegations of his

    complaint.

           In particular, Charnoff alleges the St. Pierre Defendants obtained a benefit in the

    form of money that was “fraudulently obtained” from him by Art Port. (Doc. 64 ¶ 81

    (emphasis added).) Yet, Charnoff has not sued any of the St. Pierre Defendants for

    fraud and Charnoff concedes that he never communicated with the St. Pierre

    Defendants. Without any false or misleading statements of fact on which Charnoff could

    rely, the St. Pierre Defendants could not have personally defrauded him. Charnoff’s

    allegations are particularly deficient against Martin and ISP. He has not set forth any

    allegations involving these defendants that plausibly support holding them liable for

    unjust enrichment. And even his allegations against Alicia do not sound in fraud, since



                                                13
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 14 of 15




    Charnoff has not alleged that Alicia played any role in the representations by David and

    Nancy that induced Charnoff to make his purchases.

           Charnoff’s arguments regarding the unjust enrichment claim are another example

    of the internal inconsistencies throughout his claims in this case. He is wrong on the law

    and his positions lack plausibility. Thus, in the alternative to dismissal for lack of

    jurisdiction, the unjust enrichment claim should be dismissed for failure to state a claim.

                                       III.    CONCLUSION

           Charnoff never once refers to agency jurisdiction in his briefing, despite alleging

    in his complaint that an agency doctrine is the only basis for establishing personal

    jurisdiction over the St. Pierre Defendants. Charnoff’s allegations and arguments are

    internally inconsistent and his application of the law is riddled with errors. Thus, for the

    reasons above and those set forth in the Motion to Dismiss, the St. Pierre Defendants

    request that the Motion to Dismiss be granted and that they be awarded attorneys’ fees

    and costs to the fullest extent permitted by law.

           Dated: August 18, 2020

                                                        ANDERSON LAW GROUP


                                                        /s/Thomas H. Wagner
                                                        Thomas H. Wagner, #38135
                                                        Anderson Law Group
                                                        7385 W. Highway 50
                                                        Salida, CO 81201
                                                        Telephone: (719) 539-7003
                                                        tom@anderson-lg.com
                                                        Counsel for Defendants Martin St.
                                                        Pierre, Alicia St. Pierre, and ISP
                                                        Holdings, Inc.


                                                  14
Case 1:19-cv-02381-LTB-MEH Document 132 Filed 08/18/20 USDC Colorado Page 15 of 15




                                  CERTIFICATE OF SERVICE

           I certify that on August 18, 2020, I filed a copy of the foregoing Reply in Support
    of Motion to Dismiss via CM/ECF, which will deliver electronic notice of the filing to the
    following:


           Ian T. Hicks, Reg. No. 39332
           The Law Office of Ian T. Hicks LLC
           6000 East Evans Avenue, Building 1, Suite 360
           Denver, Colorado, 80222
           E-mail: ian@ithlaw.com

           Counsel for Plaintiff Walter Charnoff

           Elizabeth H. Getches
           SHOEMAKER GHISELLI + SCHWARTZ LLC
           1811 Pearl Street
           Boulder, CO 80302
           Telephone: (303) 530-3452
           Email: lgetches@sgslitigation.com

           Counsel for Defendants Nancy
           Loving d/b/a Artsuite NY, Art
           Port, LLC, Studio 41, LLC, David
           Hinkelman




                                                     /s/Thomas H. Wagner
                                                     Thomas H. Wagner




                                                15
